 In the Matter of BLUE RIBBONLINESandAMALGAMATEDASSOCIATIONOF STREET,ELECTRICRAILWAYAND MOTOR CAR' EMPLOYEES OFAMERICA, LOCAL No. 1304, AFFILIATEDWITH AMERICAN FEDERATIONOF LABORCase No. R-4058.-Decided August 19, 194.Jurisdiction:motor transportation industry.Investigation and Certification of Representatives:existence of question : stip-ulation as to ; election necessary.,Unit Appropriatefor CollectiveBargaining:unit comprising all drivers andmaintenance menheldappropriate despite petitioner's request for the exclusionof maintenance men, where the duties and interests of the two groups werenot sufficiently different to warrant placing them in separate units.Mr. Porter H. Gray, Mr. J. W. McKene,andMr. C. E. Fannin,of Ashland, Ky., for the Company.Mr. James J. Gormley,of New York City, andMr. Join Hock,of Ashland, Ky., for the Amalgamated.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Association of Street,Electric Railway and Motor Car Employees of America, Local 1304,A. F. L., herein called the Amalgamated, alleging that a questionaffecting commerce has arisen concerning the representation ofemployees of Blue Ribbon Lines, Ashland, Kentucky, herein calledthe, Company, the National Labor Relations Board provided for 'anappropriate hearing upon due notice before James A. Shaw, TrialExaminer.The Company and the Amalgamated appeared and par-ticipated.'All parties were afforded full opportunity to be heard,to examine and. cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:'TransportWorkers Union of America, Local 195, herein called T. W. U., althoughserved with notice, did not appear.43 N. L R. B., No. 63.381 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBlue Ribbon Lines, privately owned by C. E. Fannin,, has its prin-cipal place of business in Ashland, Kentucky. It is engaged in thebusiness of transporting passengers for hire and operates interstatebusses from Ashland, Kentucky, to Cincinnati,. Ohio, and other smallcities within Kentucky and Ohio. It also operates busses under cityfranchises in Ashland, Kentucky, and Ironton, Ohio. The Company'sreceipts'for 1941 were over $100,000, approximately 85 percent ofwhich was received in the State of Kentucky and 15 percent frompoints outside of Kentucky.Approximately 75 percent of the Com-pany's supplies and equipment are purchased within the State of,Kentucky and approximately 25 percent purchased outside of Ken-.,tucky.II.THE ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCar Employees of America, Local, 1304, .is a labor organizationaffiliated with the American Federation of Labor, admitting to membership employees of the Company.III. TIIE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question affecting commerce has arisenby the filing of the Amalgamated's petition for investigation andcertification of representatives and, by the filing of a response bythe Company.-A statement of the Regional Directorintroducedinto evidence showsthat the Amalganiatecl' represents a substantial number of the em-ployees in the unit hereinafterfound to beappropriate.2We-findthat a question affecting commerce has arisen, concerningthe representation of employees of the Company,within,the mean-ing of Section.9 (c) and Section 2 (6) and(7) of the NationalLabor Relations Act.--2The Field Examiner reported that the Amalgamated presented I cards of applicationfor membership in the American Federation of Labor, addressed to Ashland Central LaborUnion, Ashland, Kentucky,allundated;85 applications for membershipin the Amalgam-ated,dated asfollows :March6, 1942,10; March 7, 1942, 17; March 10,1942,1; March20, 1942, 1 ; March 25, 1942, 1 Apiil 20, 1942, 1, undated 4All signatures on cardsappeared to be'genume Ile further reported that all but 5 names appeared on the li,tof Companys employeesfor pay-rollperiod endingJune 20, 1942 ; thatsaid pay-roll listcontained 82 names, comprising all operators and maintenance employees.All cardspresentedborenamesof operators and none bore names of the 17 maintenance men LstedAlso a letter dated March 31, 1942, signed by 6 employees, addressed to theiAmalgamated,giving notice of their resignation fioni Transport \Vorkeis Union and authorizing theAmalgamated to be their bargaining agent, was presentedTranspoitworkers Unionof Ameiica refused to produce any cards, but informed the Field Examiner that it had 8application-tor-membership cards dated in 1940. BLUE RIBBON LINESIV. THE APPROPRIATE UNIT383The Amalgamated contends that the appropriate unit should' becomposed of all' operators of the Company, excluding supervisory,clerical, office and maintenance employees. It is the contention of,the Company that the appropriate unit should include all, drivers,whether regular, extra, special or emergency operators, all main-tenance men and those Who work both as operators and maintenancemen.The Company employs 68 drivers (including a driver dispatcher)and 16, maintenance men and emergency drivers. It is the policy ofthe. Company to place drivers who are found not to be qualified orexperienced in its garage at Ashland, Kentucky, in order that theymay familiarize themselves with the equipment and mechanics of thebusses until they can pass a driver's test. It has always been thepractice of the Company to permit the,garage or maintenance mento drive busses when the-Company has extra business and there areno regular'drivers available for these runs.The. Company has oneseniority list for all of its employees, and a maintenance, employeewho' is transferred to driving may take 'precedence over a later-hireddriver.The Amalgamated has a contract with a nearby competitor of theCompany, which covers operators and maintenance men.We are of the opinion, and find, that the duties and interests of thetwo groups of employees are not sufficiently different to warrant plac-ing them in separate units.We shall accordingly include the main-tenance men and emergency drivers within the appropriate unit.The Union seeks to exclude from the unit an employee, H. G. Savage,on the ground that he is a supervisory employee.He is a driver, anddispatcher, whose supervisory duties include getting and putting menon runs, regulating routes, and keeping up the operation of the, lines.In view of his supervisory duties, Savage will be excluded from theappropriate unit"We find that all drivers and maintenance men of the Company, ex-eluding supervisory, clerical,' and office employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMLNATION OF REPRESENTATIVESWe shall direct that the question concerning representation which 'has arisen be'resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll3SeeMatter of Ca) plum,Scenic-Coach LinesandAmalgamated Association of Street,Electric Railway it Motor Car Employees of America,33 N L R B. 528. 384DECISIONSC OF NATIONAL LABOR RELATIONS BOARDperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions as set forth in, theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Blue Ribbon Lines,'Ashland, Kentucky, an election by secret ballot shall be conducted as'early as possible, but not later than thirty (30) days from the date ofthis Direction, under the' direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as'agent for theNational Labor Relations Board and subject to Article' III, Section 9,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above,' who were employed during thepay-roll period immediately preceding the date of this Direction ofElection; including employees who did not work during ,such pay-rollperiod because they were ill or on vacation or in the active military,service or training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged for*cause,to determine whether or not they'desire to be represented by Amalgam-'ated Association of Street, Electric Railway and Motor' Car Ern-ployees , of America, Local 1304, A. F. of L., for the purposes ofcollective bargaining.'CHAIRMAN MLLis took no part in the consideration of the aboveDecision and Direction 'of Election.